It appears from the record that the trial court overruled motions of the defendant for a directed verdict, as well as a motion for judgment contra verdict, and granted a motion for a new trial. Thereupon defendant prosecuted error to the Court of Appeals, which dismissed the petition in error and cross-petition in error for the reason that there was no judgment or final order in the Court of Common Pleas.
The Court of Appeals granted an order to certify the record on the ground of conflict with Toney v. Jenkins, 47 Ohio App. 248,  191 N.E. 828, and Union Gas  Electric Co. v. Hill,49 Ohio App. 20, 194 N.E. 884. *Page 335 
On consideration whereof it is ordered and adjudged that the judgment of said Court of Appeals be, and the same hereby is, reversed and the cause is remanded to the Court of Appeals for the reason that the action of the trial court in overruling the motions of defendant for a directed verdict and for judgment contra verdict and granting the motion for a new trial constituted a final order from which error may be prosecuted. Therefore the Court of Appeals had jurisdiction. Jacob LaubBaking Co. v. Middleton, 118 Ohio St. 106, 160 N.E. 629;Chris Holl Hardware Co. v. Logan Brick Supply Co., 84 Ohio St. 455,  95 N.E. 1144; Davis v. Turner, 69 Ohio St. 101,68 N.E. 819.
Judgment reversed and cause remanded.
STEPHENSON, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.
WILLIAMS, J., dissents.